14-401-cv
    Wooten-Francis v. NYC Department of Education/Board of Education


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


           At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
    Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
    Square,  in  the  City  of  New  York,  on  the  14th  day  of  October,  two  thousand 
    fifteen. 
     
    PRESENT:   
                   CHESTER J. STRAUB, 
                   BARRINGTON D. PARKER, 
                   RICHARD C. WESLEY, 
                          Circuit Judges.   
    _____________________________________ 
     
    Anita V. Wooten‐Francis, 
     
                          Plaintiff‐Appellant, 
     
                   v.                                                   14‐401‐cv 
                                                                     
    NYC Department of Education/Board of 
    Education, et al., 
     
                          Defendants‐Appellees. 
    _____________________________________ 

                                                              1
 
FOR PLAINTIFF‐APPELLANT:                  Anita V. Wooten‐Francis, pro se, 
                                          Tobyhanna, Pennsylvania. 
 
FOR DEFENDANTS‐APPELLEES:  Pamela Seider Dolgow, Drake A. Colley, of 
                                  counsel, for Zachary W. Carter, Corporation 
                                  Counsel of the City of New York, New 
                                  York, New York. 
 
    Appeal from a judgment of the United States District Court for the Eastern 

District of New York (Block, J.). 

       UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 

ADJUDGED,  AND  DECREED  that  the  judgment  of  the  district  court  is 

AFFIRMED.   

       Appellant Anita V. Wooten‐Francis, proceeding pro se, appeals the district 

court’s  grant  of  summary  judgment  to  the  Appellees  on  her  claims  of 

employment  discrimination  and  retaliation,  in  violation  of  Title  VII  of  the  Civil 

Rights Act of 1964; New York State Human Rights Law, New York Executive Law 

§§ 290‐301;  and  New  York  City  Human  Rights  Law,  New  York  City 

Administrative Code §§ 8‐101 to 8‐703; and of violation of her right to due process 

under the Fourteenth Amendment.    We assume the parties’ familiarity with the 

underlying facts, the procedural history of the case, and the issues on appeal. 


                                             2
       We review de novo a district court’s grant of summary judgment, with the 

view  that “[s]ummary  judgment  is  appropriate  only  if  the  moving  party  shows 

that  there  are  no  genuine  issues  of  material  fact  and  that  the  moving  party  is 

entitled to judgment as a matter of law.”    Miller v. Wolpoff & Abramson, L.L.P., 321 

F.3d 292, 300 (2d Cir. 2003).    As an initial matter, because Wooten‐Francis does 

not challenge on appeal any of the grounds on which the district court granted 

the  Appellees’  motion  for  summary  judgment,  she  has  abandoned  all  relevant 

issues.    See LoSacco v. City of Middletown, 71 F.3d 88, 92–93 (2d Cir. 1995) (holding, 

in  the  context  of  a  pro se  appeal,  that  issues  not  raised  in  an  appellate  brief  are 

abandoned).    Even  if  Wooten‐Francis  had  preserved  any  issues  for  appeal, 

however, an independent review of the record and relevant case law reveals that 

the district court properly granted summary judgment to the Appellees.     

       We have considered all of Wooten‐Francis’s arguments and find them to be 

without merit.    Accordingly, we AFFIRM the judgment of the district court. 

                                             FOR THE COURT:   
                                             Catherine O’Hagan Wolfe, Clerk 




                                                3